

116 HR 7116 IH: To amend the Klamath Basin Water Supply Enhancement Act of 2000 to make certain technical corrections.
U.S. House of Representatives
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7116IN THE HOUSE OF REPRESENTATIVESJune 4, 2020Mr. Walden (for himself and Mr. LaMalfa) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Klamath Basin Water Supply Enhancement Act of 2000 to make certain technical corrections.1.Klamath Basin Water Supply Enhancement Act of 2000 technical correctionsSection 4(b) of the Klamath Basin Water Supply Enhancement Act of 2000 (114 Stat. 2222; 132 Stat. 3887) is amended—(1)in paragraph (1)—(A)in the matter preceding subparagraph (A)—(i)by striking Pursuant to the reclamation laws and subject and inserting Subject; and(ii)by striking may and inserting is authorized to; and(B)in subparagraph (A), by inserting , including conservation and efficiency measures, land idling, and use of groundwater, after administer programs;(2)in paragraph (3)(A), by inserting and after the semicolon at the end;(3)by redesignating the second paragraph (4) (relating to the effect of the subsection) as paragraph (5); and(4)in paragraph (5) (as so redesignated)—(A)by striking subparagraph (B);(B)in subparagraph (A), by striking ; or and inserting a period; and(C)by striking the Secretary— and all that follows through to develop in subparagraph (A) and inserting the Secretary to develop. 